Exhibit (10)(a)(2)

FIRST AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is entered into as of September 18, 2002, among ALLTEL CORPORATION, a Delaware
corporation (the "Company"), the BANKS (hereinafter defined), the CO-SYNDICATION
AGENTS (hereinafter defined), and BANK OF AMERICA, N.A., as Administrative Agent
(hereinafter defined) for the Banks.

R E C I T A L S

A. The Company entered into the Amended and Restated Credit Agreement dated as
of June 28, 2001 (the "Agreement"), with certain Banks (herein so called),
certain Co-Syndication Agents (herein so called), and Bank of America, N.A., as
Administrative Agent (herein so called) for the Banks, providing for revolving
credit loans and competitive bid loans in the aggregate principal amount of up
to $1,000,000,000. Unless otherwise indicated herein, all capitalized terms used
herein shall have the meaning set forth in the Agreement and all Section
references herein are to sections in the Agreement.

B. The Company has requested that the Agreement be amended to, among other
things, restate the "Long Term Debt to Capitalization" covenant contained in
Section 4.12 and delete the "Loss of Investment Grade" covenant contained in
Section 5.5. The Banks have agreed to such modifications and otherwise to amend
the Agreement as set forth herein.

In consideration of the foregoing and the mutual covenants contained herein, the
Company, the Banks, the Co-Syndication Agents, and the Administrative Agent
agree as follows:

1. Amendments.

Section 4.12 is amended to read in its entirety as follows:

4.12 Total Debt to Capitalization Ratio. Maintain at the end of each fiscal
quarter of the Company, a ratio of Total Debt to Capitalization of less than .65
to 1.00.

Section 5.5 is amended to read in its entirety as follows:

5.5 [Intentionally deleted.]



The following definition of "Attributable Indebtedness" is added to Section 9.1:



"Attributable Indebtedness" shall mean, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet



1



of such Person prepared as of such date in accordance with GAAP if such lease
were accounted for as a capital lease.

The definition of "Capitalization" in Section 9.1 is amended to read in its
entirety as follows:

"Capitalization" shall mean, on any date, Total Debt plus Consolidated Net
Worth.

The definition of "Current Liabilities" in Section 9.1 is deleted in its
entirety.

The definition of "Debt" in Section 9.1 is amended to read in its entirety as
follows:

"Debt" shall mean, as to any Person at a particular time, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker's acceptances, bank
guaranties, surety bonds, and similar instruments;

(c) net obligations of such Person under any Swap Contract in an amount equal to
the Swap Termination Value payable by such Person;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable, and accrued liabilities, as
each arise in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a lien or
security interest on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Guaranties of such Person in respect of any of the foregoing.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any capital lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.



2



The definition of "Guaranty" or "Guaranties" in Section 9.1 is amended to read
in its entirety as follows:

"Guaranty" or "Guaranties" by any Person shall mean (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation, (ii) to purchase or lease property, securities, or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment of such Debt or other obligation, (iii) to maintain working capital,
equity capital, or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), or (b) any lien or security interest
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person;
provided that the terms "Guaranty" and "Guaranties" shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

The definition of "Long Term Debt" in Section 9.1 is deleted in its entirety.

The definition of "Short Term Debt" in Section 9.1 is deleted in its entirety.

The following definition of "Swap Contract" is added to Section 9.1:

"Swap Contract" shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together



3



with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.

The following definition of "Swap Termination Value" is added to Section 9.1:

"Swap Termination Value" shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in the preceding clause (a) the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Bank).

The following definition of "Synthetic Lease Obligation" is added to Section
9.1:

"Synthetic Lease Obligation" shall mean any synthetic lease, tax retention
operating lease, off-balance sheet loan, or similar off-balance sheet financing
product where such transaction is considered borrowed money indebtedness for tax
purposes but is classified, for accounting purposes, as an operating lease,
rather than a capital lease.

The following definition of "Total Debt" is added to Section 9.1:

"Total Debt" shall mean (without duplication) all Debt of the Company and its
Subsidiaries on a consolidated basis, but excluding any Debt described in clause
(c) of the definition of "Debt" in this §9.1.

Paragraph 4 of Exhibit C to the Agreement is amended to read in its entirety as
follows:

4. The Company is in compliance with the financial covenant contained in the
Agreement as demonstrated herein below:

Total Debt to Capitalization Ratio (Sec. 4.12):     :1.00.

2. Representations. As a material inducement to the Banks and the Administrative
Agent to execute and deliver this Amendment, the Company represents and warrants
to the Banks and the Administrative Agent that (a) the Company has all requisite
corporate authority and power to execute, deliver, and perform its obligations
under this Amendment, which execution, delivery, and performance have been duly
authorized by all necessary corporate action, require no Governmental Approvals,
and do not violate its certificate of incorporation or its bylaws, (b) upon
execution and delivery by the Company, the Administrative Agent, and the
Required Banks, this Amendment will constitute the legal and binding obligation
of the Company, enforceable against it in accordance with this Amendment's
terms, except as that enforceability may be limited by general principles of
equity or by bankruptcy or insolvency laws or similar laws affecting creditors'
rights generally, and (c) no Default or Event of Default has occurred and is
continuing.



4



3. Conditions Precedent to Effectiveness. This Amendment shall not become
effective unless and until the Administrative Agent receives counterparts of
this Amendment executed by the Company, the Required Banks, and the
Administrative Agent.

4. Expenses. The Company shall pay all reasonable costs, fees, and expenses paid
or incurred by the Administrative Agent incident to this Amendment, including,
without limitation, the reasonable fees and expenses of the Administrative
Agent's counsel in connection with the negotiation, preparation, delivery, and
execution of this Amendment and any related documents.

5. Miscellaneous. Unless stated otherwise herein, (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions shall not be
construed in interpreting provisions of this Amendment, (c) this Amendment shall
be governed by and construed in accordance with the laws of the State of North
Carolina, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable,
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts shall be construed together to constitute the same document, (f)
this Amendment, the Agreement, as amended by this Amendment, and the other Loan
Documents constitute the entire agreement and understanding among the parties
hereto and supercede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof, and (g) except as provided in
this Amendment, the Agreement, the Notes, and the other Loan Documents are
unchanged and are ratified and confirmed.

6. Parties. This Amendment binds and inures to the benefit of the Company, the
Administrative Agent, the Banks and their respective successors and assigns,
subject to Section 9.7.

The parties hereto have executed this Amendment in multiple counterparts as of
the date first above written.

[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]







5



Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

ATTEST: ALLTEL CORPORATION as the Company            

By:

/s/ Scott Settelmyer

 

By:

/s/ Scott T. Ford

   

Title:

Treasurer

   

Name:

Scott T. Ford

           

Title:

Chief Executive Officer

             

[Corporate Seal]

         

 

 

 

 








Signature Page to First Amendment
to Amended and Restated Credit Agreement



Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

KEYBANK NATIONAL ASSOCIATION, in its
capacity as a Co-Syndication Agent and in its individual
capacity as a Bank              

By:

/s/ David J. Nechter

     

Name:

David J. Nechter

           

Title:

Vice President

                     

 








Signature Page to First Amendment
to Amended and Restated Cred

it Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

JPMORGAN CHASE BANK, f/k/a THE CHASE
MANHATTAN BANK, in its capacity as a Co-
Syndication Agent and in its individual capacity as a
Bank              

By:

/s/ David M. Mallett

     

Name:

David M. Mallett

           

Title:

Vice President

                     










Signature Page to First Amendment
to Amended and Restated Credit Agreement



Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

WACHOVIA BANK, NATIONAL ASSOCIATION,
f/k/a FIRST UNION NATIONAL BANK, in its
individual capacity as a Bank              

By:

/s/ C. Brand Hosford

     

Name:

C. Brand Hosford

           

Title:

Vice President

                     

 

 

 

 

 

 

 

 

 

 

Signature Page to First Amendment
to Amended and Restated Credit Agreement



Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

SUNTRUST BANK, in its individual capacity as a
Bank              

By:

/s/ Thomas C. King

     

Name:

Thomas C. King

           

Title:

Vice President

                     

 

 

 

 

 

 

 



Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

CITIBANK, N.A. in its capcaity as a Co-Syndication

Agent and in its individual capacity as a Bank

             

By:

/s/ Charles S. Foster

     

Name:

Charles S. Foster

           

Title:

Managing Director

                     

 









Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

PNC BANK, NATIONAL ASSOCIATION, in its
individual capacity as a Bank              

By:

/s/ Bruce G. Shearer

     

Name:

Bruce G. Shearer

           

Title:

Vice President

                     

 








Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

 

MELLON BANK, N.A., in its individual capacity as a
Bank              

By:

/s/ Raghunatha Reddy

     

Name:

Raghunatha Reddy

           

Title:

Lending Officer

                     

 








Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

BANK ONE, NA, in its individual capacity as a Bank              

By:

/s/ Daniel E. Casey

     

Name:

Daniel E. Casey

           

Title:

Director

                     

 











Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

MERRILL LYNCH BANK USA, in its individual
capacity as a Bank              

By:

/s/ D. Kevin Imlay

     

Name:

D. Kevin Imlay

           

Title:

Senior Credit Officer

                     

 











Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

 

UNION BANK OF CALIFORNIA, N.A., in its
individual capacity as a Bank              

By:

/s/ James C. Opdyke

     

Name:

James C. Opdyke

           

Title:

Vice President

                     

 








Signature Page to First Amendment
to Amended and Restated Credit Agreement





Signature Page to that certain First Amendment to Amended and Restated Credit
Agreement dated as of September 18, 2002, among ALLTEL Corporation, certain
Banks, certain Co-Syndication Agents, and Bank of America, N.A., as
Administrative Agent.

BANK OF AMERICA, N.A., in its capacity as
Administrative Agent and in its individual capacity as a
Bank              

By:

/s/ Todd Shipley

     

Name:

Todd Shipley

           

Title:

Managing Director

                     

 













Signature Page to First Amendment
to Amended and Restated Credit Agreement



